Name: Commission Implementing Decision (EU) 2016/2085 of 28 November 2016 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in the Netherlands (notified under document C(2016) 7851)
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural activity;  international trade;  regions of EU Member States;  agricultural policy
 Date Published: 2016-11-29

 29.11.2016 EN Official Journal of the European Union L 321/76 COMMISSION IMPLEMENTING DECISION (EU) 2016/2085 of 28 November 2016 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in the Netherlands (notified under document C(2016) 7851) (Only the Dutch text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) The Netherlands notified the Commission of an outbreak of highly pathogenic avian influenza of subtype H5N8 in a holding on its territory where poultry or other captive birds are kept and it immediately took the measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones. (6) The Commission has examined those measures in collaboration with the Netherlands, and it is satisfied that the borders of the protection and surveillance zones, established by the competent authority in that Member State, are at a sufficient distance to the actual holding where the outbreak was confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe the protection and surveillance zones established in relation to highly pathogenic avian influenza in the Netherlands at Union level. (8) Accordingly, pending the next meeting of the Standing Committee on Plants, Animals, Food and Feed, the protection and surveillance zones in the Netherlands, where the animal health control measures as laid down in Directive 2005/94/EC are applied, should be defined in the Annex to this Decision and the duration of that regionalisation fixed. (9) This Decision is to be reviewed at the next meeting of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Netherlands shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed in Parts A and B of the Annex to this Decision. Article 2 This Decision shall apply until 31 December 2016. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 28 November 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Name NL The Netherlands Area comprising: Biddinghuizen  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water).  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Elburgerweg (N309).  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer.  Veluwemeer volgen in zuidwestelijke richting tot aan Bremerbergweg (N708).  Bremerbergweg (N708) volgen in noodwestelijke richting overgaand in Oldebroekerweg tot aan Swifterweg (N710).  Swifterweg (N710)volgen in noordelijke richting tot aan Hoge Vaart (water). PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Name NL The Netherlands Area comprising: Biddinghuizen  Vanaf Knardijk N302 in Harderwijk de N302 volgen in noordwestelijke richting tot aan de N305.  Bij splitsing de N305 volgen in noordelijke richting tot aan N302.  De N302 volgen tot Vleetweg.  De Vleetweg volgen tot aan de Kuilweg.  De kuilweg volgen tot aan de Rietweg.  De Rietweg volgen in noordoostelijke richting tot aan de Larserringweg.  De Larserringweg volgen in noordelijke richting tot de Zeeasterweg.  De Zeeasterweg volgen in oostelijke richting tot aan Lisdoddepad.  Lisdoddepad volgen in noordelijke richting tot aan de Dronterweg.  De Dronterweg volgen in oostelijke richting tot aan de Biddingweg (N710).  De Biddingweg (N710) in noordelijke richting volgen tot aan de Elandweg.  De Elandweg volgen in westelijke richting tot aan de Dronterringweg (N307).  Dronterringweg (N307) volgen in Zuidoostelijke overgaand in Hanzeweg tot aan Drontermeer(Water).  Drontermeer volgen in zuidelijke richting ter hoogte van Buitendijks.  Buitendijks overgaand in Buitendijksweg overgaand in Groote Woldweg volgen tot aan Zwarteweg.  De Zwarteweg in westelijke richting volgen tot aan de Mheneweg Noord.  Mheneweg Noord volgen in zuidelijke richting tot aan de Zuiderzeestraatweg.  Zuiderzeestraatweg in zuidwestelijke richting volgen tot aan de Feithenhofsweg.  Feithenhofsweg volgen in zuidelijkerichting tot aan Bovenstraatweg.  Bovenstraatweg in westelijke richting volgen tot aan Laanzichtsweg.  Laanzichtsweg volgen in zuidelijke richting tot aan Bovendwarsweg.  Bovendwarsweg volgen in westelijke richting tot aan de Eperweg (N309).  Eperweg (N309) volgen in zuidelijke richting tot aan autosnelweg A28 (E232).  A28 (E232) volgen in zuidwestelijke richting tot aan Harderwijkerweg (N303).  Harderwijkerweg(N303) volgen in zuidelijke richting tot aan Horsterweg.  Horsterweg volgen in westelijke richting tot aan Oude Nijkerkerweg.  Oude Nijkerkerweg overgaand in arendlaan volgen in zuidwestelijke richting tot aan Zandkampweg.  Zandkampweg volgen in noordwestelijke richting tot aan Telgterengweg.  Telgterengweg volgen in zuidwestelijke richting tot aan Bulderweg.  Bulderweg volgen in westelijke richting tot aan Nijkerkerweg.  Nijkerkerweg volgen in westelijke richting tot aan Riebroeksesteeg.  Riebroekersteeg volgen in noordelijke/westelijke richting (doodlopend) overstekend A28 tot aan Nuldernauw (water).  Nuldernauw volgen in noordelijke richting overgaand in Wolderwijd (water) tot aan Knardijk (N302).  N302 volgen in Noordwestelijke richting tot aan N305.